Citation Nr: 1450738	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 2006 to June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2012 statement, the Veteran appears to be raising claims of entitlement to service connection for sleep apnea and for chronic pain, and entitlement to an increased rating for asthma.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are hereby referred to the AOJ for clarification and for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran is in receipt of a 100 percent combined disability rating, effective from April 22, 2011, for all of her service-connected disabilities.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

In her December 2008 substantive appeal, the Veteran requested a Board hearing at a local VA office.  She was living in Texas at the time of this hearing request, but has since moved to Georgia.  After receiving notification from VA that her hearing was scheduled to take place in Houston, Texas, she contacted the Atlanta RO to determine what her options were since she no longer lived in Texas.  An April 2011 deferred rating decision stated that she was to be scheduled for a Travel Board hearing in Georgia. An August 2014 letter from VA notified her that she was placed on a list of persons waiting to appear for a Travel Board hearing.  Because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  
Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if she so desires) at the RO. The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



